Exhibit PHOENIX TOWER LEASE AGREEMENT between PEAK PHOENIX TOWER, L.P. ("LANDLORD") and PERMIAN MUD SERVICE, INC. ("TENANT") Date:April 28, 2005 TABLE OF CONTENTS Page I. 1 1.1 LEASED PREMISES. 2 II. 4 2.1 TERM. 4 2.2 USE. 4 2.3 INITIAL LEASEHOLD IMPROVEMENTS. 5 2.4 SURVIVAL. 5 2.5 INTENTIONALLY DELETED. 5 III. 5 3.1 RENTAL PAYMENTS. 5 3.2 BASE RENTAL. 6 3.3 SECURITY DEPOSIT. 13 IV. 13 4.1 SERVICES TO BE FURNISHED BY LANDLORD. 13 4.2 KEYS AND LOCKS. 18 4.3 WINDOW COVERINGS. 18 4.4 GRAPHICS. 18 4.5 REPAIRS BY LANDLORD. 19 4.6 PEACEFUL ENJOYMENT. 19 4.7 NO WARRANTIES. 19 4.8 FORCE MAJEURE. 20 4.9 COMMUNICATIONS EQUIPMENT. 20 V. 23 5.1 PAYMENTS BY TENANT. 23 5.2 DAMAGE TO PROJECT. 23 5.3 CARE OF THE LEASED PREMISES. 23 5.4 ASSIGNMENT AND SUBLETTING. 24 5.5 ALTERATIONS, ADDITIONS, AND IMPROVEMENTS. 29 5.6 LEGAL USE AND VIOLATIONS OF INSURANCE COVERAGE. 31 5.7 LEGAL REQUIREMENTS; RULES OF THE PROJECT. 32 5.8 RIGHTS RESERVED BY LANDLORD. 33 5.9 NUISANCE. 34 5.10 SUBORDINATION. 34 5.11 ESTOPPEL CERTIFICATE. 35 5.12 TENANT'S REMEDIES. 35 5.13 NAME OF BUILDING AND PROJECT. 35 VI. 35 6.1 CONDEMNATION. 35 6.2 DAMAGES FROM CERTAIN CAUSES. 36 6.3 INTENTIONALLY DELETED. 36 i Page 6.4 HOLDING OVER. 37 6.5 CASUALTY. 37 6.6 ATTORNEYS' FEES. 38 6.7 ASSIGNMENTS BY LANDLORD. 38 6.8 DEFAULT BY TENANT. 38 6.9 INSOLVENCY OR BANKRUPTCY. 41 6.10 NON-WAIVER. 42 6.11 CASUALTY INSURANCE. 42 6.12 LIABILITY INSURANCE. 42 6.13 HOLD HARMLESS. 43 6.14 WAIVER OF SUBROGATION RIGHTS. 43 6.15 PARKING. 43 6.16 SEVERABILITY 45 6.17 NOTICES. 45 6.18 SUCCESSORS. 46 6.19 ENTIRETY. 46 6.20 FINANCIAL STATEMENTS. 46 6.21 AMENDMENTS. 46 6.22 MISCELLANEOUS. 47 6.23 EXCLUSIVE USE. 48 6.24 BROKERS. 49 6.25 VACATING THE LEASED PREMISES. 49 VII. 49 7.1 RENEWAL OPTIONS. 49 7.2 RIGHT OF REFUSAL. 52 EXHIBITS A - Description of Land B - Floor Plan of Leased Premises C-1 - Tenant Improvements Work Schedule C-2 - Schedule of Building Standard Improvements D - Certificate of Commencement Date and Rent Commencement Date E - Project Rules & Regulations F - Exclusive Use Provision G - Expansion Space H - Technical Standards ii INDEX DEFINED TERMS TERM PAGE Access Card Request Form 18 Access Equipment 18 Actual Tenant 27 Additional Construction Costs See Exhibit C-1 Additional Contractor See Exhibit C-1 Additional Electrical Equipment 15 Additional Equipment 22 Affiliate 25 Annual Reconciliation Payment 8 Assigned Space 28 Assignee 28 Base Rental 6 Base Rental Adjustment 7 Base Rental Rate 6 Basic Cost Component 7 Basic Costs 8 Bid Documents See Exhibit C-1 Bidding Contractors See Exhibit C-1 Broker 49 Building 2 Building Operating Hours 13 Building Standard See Exhibit C-1 Building Standard Improvements See Exhibit C-2 Building Standard Rated Electrical Design Load 14 Building Standard Services 13 Business Days 47 Champions 24 Champions Assignment 28 Commencement Date See Exhibit C-1 Common Areas 3 Communications Equipment 20 Company 24 Construction Allowance See Exhibit C-1 Construction Contract See Exhibit C-1 Construction Cost See Exhibit C-1 Construction Date See Exhibit C-1 Control 25 Costs 33 Effective Date 1 Eighth Month's Rent 13 Election 52 iii TERM PAGE Election Notice 50 Environmental Laws 32 Essential Services 17 Estimated Construction Cost See Exhibit C-1 Event of Default 38 Evidence Date See Exhibit C-1 Expansion Space 52 Expense Stop 50 First Renewal Option 49 First Renewal Term 49 Garage 2 General Common Areas 3 Governmental Authority 32 Hazardous Materials 32 Holidays 14 Initial Leased Premises See Exhibit C-1 Initial Term 4 Intent Notice 50 Interest Rate 6 Interruption 17 Land 2 Landlord 1 Lease 1 Lease Month 6 Lease Year 7 Leased Premises 2 Legal Requirements 32 Market Base Rental Rate 51 Net Rentable Area 2 New Champions Lease 28 New Site 20 Notice 25 Offer 52 Operating Expenses 8 Outside Contractor 29 Parking Permits 44 Parking Rental 44 Partial Assignment 28 PCB 32 Permitted Affiliate 24 Project 2 Project Rules 32 Refusal Election Period 53 Refusal Expense Stop 54 Refusal Notice 52 iv TERM PAGE Refusal Space 52 Refusal Space Rental Commencement Date 54 Release 33 Remaining Allowance See Exhibit C-1 Renewal Option 49 Renewal Options 49 Renewal Term 49 Renewal Terms 49 Rent 6 Rent Commencement Date 4 Reportable Quantity 33 Reserved Permits 43 Revised Bid Documents See Exhibit C-1 Right of Refusal 52 Satellite Rent 23 Second Renewal Option 49 Second Renewal Term 50 Security Cards 18 Security Deposit 13 Service Areas 2 Successor 34 Superior Rights 52 Technical Standards 21 Tenant 1 Tenant Architect See Exhibit C-1 Tenant Contractor See Exhibit C-1 Tenant Engineering Drawings See Exhibit C-1 Tenant Improvements See Exhibit C-1 Tenant Working Drawings See Exhibit C-1 Term 4 Unassigned Permits 43 Untenantable 17 Usable Area 3 v LEASE AGREEMENT THE STATE OF TEXAS COUNTY OF HARRIS THIS LEASE AGREEMENT (this "Lease") is made and entered into as of April 28, 2005 (the "Effective Date") between PEAK PHOENIX TOWER, L.P. ("Landlord"), and PERMIAN MUD SERVICE, INC., a Texas corporation ("Tenant"). W I T N E S S E T H: In consideration of the sum of Ten Dollars ($10.00) and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and each in consideration of the duties, covenants and obligations of the other hereunder, Landlord and Tenant hereby agree as follows: SUMMARY OF PRIMARY TERMS I. Base Rental (Section 3.2(a)): Tenant shall pay as the Base Rental an annual amount equal to the product of (x) the Base Rental Rate (defined in Section 3.2(a)) for the applicable Lease Month (defined in Section 3.2(a)) identified below, multiplied by (y) the number of square feet of Net Rentable Area comprising the Leased Premises: Lease Months Base Rental Rate 1 through 7 $0.00 8 through 45 $15.00 46 through 69 $16.75 70 through 120 $18.75 Basic Cost Component (Section 3.2(b)(i)):Actual Basic Costs for the Base Year. Base Year:2005. Commencement Date (Exhibit C-1): The date of delivery to Tenant of the Leased Premises in its current, as-is condition. Construction Allowance (Exhibit C-1): $35.00 per square foot of Net Rentable Area contained in the Leased Premises (or $1,805,370.00). Expiration Date (Section 2.1): The date ten (10) years after the Rent Commencement Date. 1 Leased Premises (Section 1.1): 51,582 square feet of Net Rentable Area on Levels 27 and 28 of the Building. Net Rentable Area of the Building (Section 1.1): 618,578 square feet of Net Rentable Area. Parking Permits (Section 6.15): One hundred eighty (180) Parking Permits, one hundred sixty-five (165) of which shall be Unassigned Permits and fifteen (15) of which shall be Reserved Permits. Rent Commencement Date (Section 2.1):August 1, 2005. 1.1LEASED PREMISES.Subject to and upon the terms, provisions and conditions hereinafter set forth, Landlord does hereby lease to Tenant and Tenant does hereby lease from Landlord those certain premises (the "Leased Premises") in the building commonly referred to as Phoenix Tower as of the date hereof (the "Building") located in Houston, Texas on the land (the "Land") described on Exhibit A (the Building, the Land, the Garage [defined below], and all additional improvements and additional facilities now or hereafter located on the Land that serve the Building or the tenants of the Building hereinafter referred to as the "Project"), such Leased Premises being more particularly described as follows: Fifty-one thousand five hundred eighty-two (51,582) square feet of Net Rentable Area (defined below) located on Levels 27 and 28 of the Building as reflected on the floor plans of such Leased Premises attached hereto as Exhibit B. "Garage" shall mean the parking garage located under the Building which serves the Building. "Net Rentable Area" shall mean the area or areas of space within the Building determined as follows:(i) Net Rentable Area in the case of a full floor leased to a single tenant is determined by measuring from the inside surface of the outer pane of glass and extensions of the plane thereof in non-glass areas to the inside surface of the opposite outer pane of glass and extensions of the plane thereof in non-glass areas and shall include all areas enclosed by such surfaces, excluding only Service Areas (defined below) and General Common Areas (defined below), plus an allocation of the square footage of the General Common Areas, and (ii) Net Rentable Area in the case of a floor leased to more than one tenant (i.e., a multi-tenant floor) shall include the total square footage of all floor areas enclosed by the inside surface of the outer pane of glass and extensions of the plane thereof in non-glass areas and by demising walls (measured from the inside surface of demising walls), excluding only Service Areas and General Common Areas, plus an allocation of the square footage of the Common Areas (defined below) and the General Common Areas.In determining Net Rentable Area pursuant to (i) and (ii) above, no deduction from Net Rentable Area shall be made for columns or projections necessary to the Building. "Service Areas" shall mean the total square footage within vertical penetrations such as (and measured from the midpoint of the walls enclosing) Building stairs, elevator shafts,fire towers, flues, vents, stacks, vertical pipe shafts, and vertical ducts; however, structural 2 columns are not included in Service Areas.Areas for the specific use of Tenant or other tenants of the Project or installed at the request of Tenant or other tenants such as special stairs or elevators are not included within the definition of Service Areas. "General Common Areas" shall mean the total square footage within (and measured from the midpoint of the walls enclosing or from the inside surface of the outer pane of glass enclosing, or extensions of the plane thereof in non-glass areas) the Building's elevator machine rooms, main mechanical rooms, loading dock facilities, telephone switch rooms, main electrical rooms, public lobbies (including the main floor lobby of the Building), engineering, security, postal and cleaning areas, and other areas not leased or held for lease within the Building but which are necessary or desirable for the proper utilization of the Building or to provide customary services to the Building.The allocation of the square footage of the General Common Areas referred to in this Section 1.1 shall be equal to the total square footage of the General Common Areas multiplied by a fraction, the numerator of which is the Net Rentable Area of the Leased Premises (excluding the allocation of the General Common Areas) and the denominator of which is the total of all Net Rentable Area of space leased or held for lease as office space or retail space contained in the Building (excluding the allocation of the General Common Areas). "Common Areas" shall mean the total square footage of all areas within (and measured from the midpoint of the walls enclosing or inside surface of the outer pane of glass enclosing) public corridors, elevator foyers, rest rooms, mechanical rooms, janitor closets, telephone, electrical and equipment rooms, and other similar facilities for the use of all tenants on the floor on which the Leased Premises are located.The allocation of the square footage of the Common Areas shall be equal to the total square footage of the Common Areas on said floor multiplied by a fraction, the numerator of which is the Net Rentable Area of the portion of the Leased Premises (excluding the allocations of General Common Areas and Common Areas) located on said floor and the denominator of which is the total of all Net Rentable Area on said floor (excluding the allocations of General Common Areas and Common Areas). "Usable Area" shall mean (A) in the case of a full floor leased entirely by a single tenant, the Net Rentable Area of the floor area minus the allocation of General Common Areas (it being agreed that Common Areas are included in the calculations of Usable Area in the case of a full floor leased entirely by a single tenant), and (B) in the case of a floor not leased entirely by one tenant, the Net Rentable Area of the floor area minus the allocation of General Common Areas and Common Areas which were included in Net Rentable Area pursuant to this Section 1.1. The Net Rentable Area in the Leased Premises is hereby stipulated for all purposes hereof to be 51,582 square feet as of the Effective Date (and such amount shall not be adjusted as a result of minor variations resulting from actual construction and completion of the Leased Premises for occupancy so long as such work is done in accordance with the terms and provisions of this Lease).The Net Rentable Area in the Building is stipulated to be 618,578 square feet.The foregoing stipulations of the Net Rentable Area in the Leased Premises and Building shall apply even if the Net Rentable Area in the Leased Premises and Building, if calculated in accordance with the foregoing definition, would result in a higher or lower calculation. 3 II. 2.1TERM. (a)Subject to and upon the terms and conditions set forth herein, or in any exhibit or addendum attached hereto, the term of this Lease shall commence as to the Initial Leased Premises on the Commencement Date (as defined in Exhibit C-1) and shall expire as to the entire Leased Premises (including any space added to the Leased Premises after the Commencement Date, including, without limitation, pursuant to Section 7.2 hereof) at 6:00 P.M. on the day immediately preceding the same date of the one hundred twentieth (120th) calendar month after the Rent Commencement Date (the "Initial Term").The Initial Term may be extended pursuant to Section 7.1 hereof (the Initial Term and, to the extent renewed and extended, the Renewal Term [defined in Section 7.1] are hereinafter collectively called the "Term"). As used in this Lease, "Rent Commencement Date" shall mean August 1, 2005. (b)After the Rent Commencement Date, Landlord shall submit to Tenant and Tenant shall execute and deliver to Landlord within ten (10) days of Tenant's receipt thereof from Landlord, a declaration (in the form attached as Exhibit D) to confirm the date upon which the Commencement Date and the Rent Commencement Date occurred.Tenant shall have ten (10) days after receipt of such declaration to give written notice to Landlord objecting to the declaration, failing which Tenant shall be deemed to have agreed the declaration is correct and Tenant shall be required to execute the declaration within ten (10) days after the expiration of such previous ten (10) day period.If Tenant objects to such declaration within such ten (10) day period, Landlord and Tenant shall work together to resolve their differences.After such differences have been resolved, Landlord and Tenant shall execute the corrected declaration.All payments of Base Rental as adjusted by the Base Rental Adjustment (each as defined in Article III), Parking Rental (defined in Section 6.15) and all other payments required of Tenant herein shall be made as and when required herein, notwithstanding any unresolved objections to the declaration.All such payments shall be based upon Landlord's determination of the Rent Commencement Date of which Landlord will notify Tenant until such objections have been finally resolved, whereupon any overpayment or any underpayment theretofore made shall be adjusted by reducing or increasing, as the case may be, the next installment of Base Rental coming due by the amount of such overpayment or underpayment, as applicable (and no interest or penalty shall be applied thereto). 2.2USE.The Leased Premises are to be used and occupied by Tenant solely for general office purposes consistent with the uses of first class high-rise office buildings in metropolitan Houston, Texas, and for no other purpose.Notwithstanding anything to the contrary in this Lease, the Leased Premises shall not be used for any purpose which would (i) adversely affect the appearance of the Project, (ii) be visible from the exterior of, or the public areas of, the Project, (iii) adversely affect ventilation in other areas of the Project (including without limitation, the creation of offensive odors), (iv) create unreasonable elevator loads, (v) cause structural loads to be exceeded, (vi) create unreasonable noise levels, (vii) otherwise unreasonably interfere with Project operations or other tenants of the Project, (viii) violate Legal Requirements (defined in Section 5.7 hereof), or (ix) violate, or cause a violation of, the 4 Exclusive Use provision described in Section 6.23 hereof and set forth on Exhibit F attached hereto and incorporated herein for all purposes.In all events, Tenant shall not engage in any activity which is not in keeping with the first-class standards of the Project. Without limiting the foregoing, Tenant agrees that Tenant will not use any part of the Leased Premises for the following uses:health care services, telephone or telegraph agency, radio, television or other communication station, employment agency, public restaurant or bar, retail, wholesale or discount shop for sale of merchandise, retail service shop, school or classroom (except as incidental to office uses but not as the principal use thereof), or governmental or quasi-governmental bureau, department or agency. 2.3INITIAL LEASEHOLD IMPROVEMENTS.Landlord and Tenant each shall comply with the provisions of the Tenant Improvements Work Schedule attached hereto as Exhibit C-1. 2.4SURVIVAL.Any claim, cause of action, liability or obligation arising during the Term and under the provisions hereof in favor of a party hereto and against or obligating the other party hereto shall survive the expiration or any earlier termination of this Lease. 2.5INTENTIONALLY DELETED. III. 3.1RENTAL PAYMENTS. (a)Commencing on the Rent Commencement Date and continuing thereafter throughout the Term, Tenant hereby agrees to pay Base Rental (defined in Section 3.2) as adjusted by the Base Rental Adjustment (defined in Section 3.2) in accordance with this Section 3.1 and Section 3.2.Base Rental as adjusted by the Base Rental Adjustment (excluding the Annual Reconciliation Payment [defined in Section 3.2 below]) shall be due and payable in twelve (12) equal monthly installments on the first day of each calendar month during the Term (subject to the provisions of subsection (b) below), and Tenant hereby agrees to so pay such rent monthly in advance and without demand to Landlord's address in Section 6.17 (or such other address as may be designated in writing by Landlord from time to time).Notwithstanding the foregoing, Base Rental for the eighth (8th) Lease Month shall be paid to Landlord on the Effective Date as provided in Section 3.3 below.Parking Rental shall be due and payable in accordance with this Section 3.1 and Section 6.15. (b)If the Rent Commencement Date is other than the first day of a calendar month or if this Lease expires or terminates on other than the last day of a calendar month, then the installments of Base Rental and Parking Rental for such month or months shall be prorated and the installment or installments so prorated shall be paid in advance.Said installments for such prorated month or months shall be calculated by multiplying the equal monthly installment by a fraction, the numerator of which shall be the number of days of the Term occurring during said commencement or expiration month, as the case may be, and the denominator of which shall 5 be the number of days in said month.Landlord and Tenant hereby agree that the provisions of this Section 3.1(b) shall survive the expiration or termination of this Lease. (c)Tenant agrees to pay all rent and other sums of money as shall become due from and payable by Tenant to Landlord under this Lease (collectively, the "Rent") at the times and in the manner provided in this Lease, without abatement, notice, demand, set-off or counterclaim.All Rent in addition to Base Rental shall constitute additional rental under this Lease and Landlord shall be entitled to exercise the same rights and remedies provided for in this Lease for the nonpayment of any Rent.All Rent owed by Tenant to Landlord under this Lease shall bear interest from the date due until payment is received at the rate (the "Interest Rate") equal to the lesser of (i) a per annum rate equal to the "prime rate" or "base rate" announced by The Chase Manhattan Bank or its successor, from time to time (or if the "prime rate" or "base rate" is discontinued, the rate announced by such bank as that being charged to its most creditworthy commercial borrowers), plus five percent (5%), or (ii) the maximum contract interest rate per annum allowed by law. (d)If Tenant fails to pay any regular monthly installment of Rent by the fifth (5th) day of the month in which the installment is due, or any other sum or money owed to Landlord within five (5) days after such sums are due and owing to Landlord, Tenant shall pay a late charge equal to the greater of (i) $250.00, or (ii) an amount equal to five percent (5%) of the amount due, for each and every thirty (30) day period that said amount remains unpaid (but in no event shall the amount of such late charge exceed an amount based upon the highest legally permissible contract rate chargeable at any time by Landlord under the circumstances) to compensate Landlord for the administrative expenses incurred.Should Tenant make a partial payment of past due amounts, the amount of such partial payment shall be applied first to reduce all accrued and unpaid late charges, in inverse order of maturity, and then to reduce all other past due amounts, in inverse order of their maturity. 3.2BASE RENTAL. (a)Tenant hereby agrees to pay as the base annual rental ("Base Rental") for the lease and use of the Leased Premises, an annual amount equal to product of (x) the annual base rental rate identified below ("Base Rental Rate") for the applicable Lease Month (defined below) identified below, multiplied by (y) the number of square feet of Net Rentable Area comprising the Leased Premises, subject to increase pursuant to subsection (b) below: Lease Month Base Rental Rate 1 through 7 0.00 8 through 45 $15.00 46 through 69 $16.75 70 through 120 $18.75 As used herein, "Lease Month" means each of twelve (12) one-month periods during a Lease Year (defined below) with the first (1st) Lease Month commencing on the Rent 6 Commencement Date and expiring on the day immediately preceding the same day of the next calendar month and with each subsequent Lease Month commencing upon the expiration of the prior Lease Month and expiring on the day immediately preceding the same day of the next calendar month.The term "Lease Year" means a period of one (1) year, with the first (1st) Lease Year commencing on the Rent Commencement Date and expiring on the day immediately preceding the first (1st) anniversary of the Rent Commencement Date and with each subsequent Lease Year commencing upon the expiration of the prior Lease Year. From and after the expiration of the Initial Term (to the extent Tenant renews and extends this Lease pursuant to Section 7.1), Tenant agrees to pay Base Rental for the Leased Premises at the Base Rental Rate determined in accordance with the provisions of Section 7.1. (b)The Base Rental payable under subsection (a) shall be adjusted from time to time in accordance with the following provisions (any such adjustment hereinafter the "Base Rental Adjustment"): (i)Base Rental includes a component (the "Basic Cost Component") attributable to Basic Costs (hereinafter defined) equal to actual Basic Costs per square foot of Net Rentable Area in the Leased Premises for the Base Year.Prior to January 1 of each calendar year during the Term after the calendar year in which the Rent Commencement Date occurs, or as soon thereafter as reasonably practical, Landlord shall provide an estimate of Basic Costs for the forthcoming calendar year.Tenant shall pay Base Rental for such forthcoming calendar year equal to the Base Rental set forth in subsection (a) above for such time period adjusted upward by an amount equal to the product of (A) the difference between the Basic Cost Component and the coming calendar year's estimated Basic Costs per square foot of Net Rentable Area in the Building, multiplied by (B) the Net Rentable Area of the Leased Premises. (ii)By June 1 of each calendar year during Tenant's occupancy, or as soon thereafter as reasonably practical, Landlord shall furnish to Tenant a statement of Basic Costs for the previous calendar year or partial calendar year, as applicable, occurring during the Term.If actual Basic Costs for such calendar year or partial calendar year, as applicable, are greater than Landlord's estimate thereof pursuant to clause (i) above, Tenant shall be obligated to pay to Landlord within thirty (30) days of the delivery of such statement a lump sum payment (which payment shall be deemed a payment of Rent hereunder for all purposes) equal to the product of (x) the Net Rentable Area in the Leased Premises, multiplied by (y) the amount by which actual Basic Costs per square foot of Net Rentable Area in the Building exceed Landlord's estimate thereof for such calendar year or partial calendar year, as applicable.If actual Basic Costs for such calendar year or partial calendar year, as applicable, are less than Landlord's estimate thereof pursuant to clause (i) above, Landlord shall promptly after delivery of such statement make a lump sum payment to Tenant (or at Landlord's option, Landlord may credit such lump sum amount against remaining Base Rental installments for the current calendar year) equal to the product of (A) the Net Rentable Area in the Leased Premises, multiplied by (B) the amount by which estimated Basic Costs per square foot of Net Rentable Area in the Building exceed the actual amount thereof (to the extent such excess was actually paid by Tenant, but in no event shall such payment or credit be in an 7 amount which would result in Tenant paying Base Rental for the applicable calendar year in an amount less than the annual Base Rental specified in subsection (a) above).The effect of this reconciliation payment (the "Annual Reconciliation Payment") is that Tenant will pay during the Term its proportionate share (as defined in clause (iii) below) of Basic Costs increases over the Basic Cost Component, and no more.The provisions of this subsection (ii) shall survive the expiration or earlier termination of this Lease. (iii)All increases in Basic Costs shall be paid by Tenant in the proportion that the Net Rentable Area of the Leased Premises bears to ninety-five percent (95%) of the total Net Rentable Area of the space leased or held for lease in the Building, or to the total Net Rentable Area of space leased in the Building (if such total leased area is greater than ninety-five percent (95%) of the total Net Rentable Area of space leased or held for lease in the Building). (iv)Nothing contained in this subsection (b) shall be construed at any time so as to reduce the annual Base Rental payable hereunder below the amount set forth in subsection (a) above. (c)"Basic Costs" as that term is used herein, shall consist of all Operating Expenses (defined below) of the Project as reasonably allocated by Landlord, computed on an accrual basis and determined in accordance with generally accepted accounting principles consistently applied."Operating Expenses" as that term is used herein, shall mean all expenses and costs (but excluding charges separately paid by other tenants of the Project or other third parties other than through the payment of its share of operating expenses) of every kind and nature that Landlord shall pay or become obligated to pay because of or in connection with the ownership, maintenance, repair, and operation of the Project, including but not limited to, the following: (i)Wages, salaries, fees and all related expenses (including, without limitation, taxes, insurance, burdens and benefits and costs incurred in providing same) of all personnel engaged in the operation, maintenance, repair and access control of the Project and personnel who provide traffic control relating to ingress and egress to and from the Garage and surrounding public streets (excluding, however, executive personnel of Landlord [but including the senior property manager, even if an executive of Landlord], and employees senior to the senior property manager, senior controller and senior engineer), which amounts shall be appropriately allocated with respect to personnel engaged on other projects in addition to the Project. (ii)Cost of all supplies, tools, equipment and materials, whether purchased or leased, used in the operation, maintenance, repair and/or access control of the Project. (iii)Cost of utilities for the Project, including but not limited to, water, steam, sewer, waste disposal, gas and electricity, and power for heating, lighting, air conditioning and ventilating the Project (including all Common Areas, General Common Areas and Service Areas). 8 (iv)A net management fee paid to the property manager for the management of the Project of three percent (3%) of the gross revenues of the Project (excluding any Parking Rental paid by Tenant to Landlord) for such calendar year;(provided, however, in lieu thereof, Landlord may charge Tenant separately, and not as a part of Basic Costs, for a management fee contribution of three percent (3%) of the Base Rental and the Base Rental Adjustment payable by Tenant for such calendar year) and the cost of all maintenance and service agreements for the Project and the equipment therein, including but not limited to, access control service, window cleaning, traffic control, janitorial service, landscape maintenance, and elevator maintenance.If Landlord so elects to charge Tenant separately for a management fee contribution (and not as a part of Basic Costs) as provided in the parenthetical of the immediately preceding sentence, the Basic Cost Component set forth in Section 3.2(b)(i) of this Lease shall be reduced by an amount equal to Tenant's pro rata share of such management fee on a Net Rentable Area basis and, consequently, the Base Rental Rate set forth in Section 3.2(a) of this Lease shall also be reduced by an amount equal to Tenant's pro rata share of such management fee on a Net Rentable Area basis. (v)Legal and accounting costs for the Project (but not for the operation of Landlord as an entity), including a reasonable allocation of off-site costs, together with the costs of annual audits of the Project operating costs by certified public accountants (if such audits are performed). (vi)Cost of all insurance relating to the Project, including but not limited to, fire and extended coverage insurance, rental loss or abatement insurance, and casualty and liability insurance applicable to the Project and Landlord's personal property used in connection therewith, plus the cost of all deductible payments made by Landlord in connection therewith. (vii)Cost of repairs, replacements and general maintenance (excluding repairs, replacements and general maintenance paid for with proceeds of insurance or condemnation or by third parties). (viii)Any and all common area maintenance costs related to public areas, including without limitation, sidewalks and landscaping for the Project. (ix)All taxes, assessments and governmental charges, whether or not directly paid by Landlord, whether federal, state, county or municipal and whether they be by taxing districts or any Governmental Authority (defined in Section 5.7 hereof) presently taxing the Project or by others subsequently created, attributable to the Project or its operation, but excluding, however, taxes and assessments attributable to the personal property of tenants, federal and state taxes on income, death taxes, franchise taxes, and any taxes imposed or measured on or by the income of Landlord from the operation of the Project or imposed in connection with any change of ownership of the Project; provided, however, if the taxing authorities do not separately assess the Project, Landlord may make a reasonable allocation of the taxes, assessments or charges to give effect to this sentence, and provided further, however, that if at any time during the Term, the present method of taxation or assessment shall be so changed that the whole or any 9 part of the taxes, assessments, levies, impositions or charges now levied, assessed or imposed on real estate and the improvements thereon shall be discontinued and as a substitute therefor, or in lieu of or in addition thereto, taxes, assessments, levies, impositions or charges shall be levied, assessed or imposed, wholly or partially, as a capital levy or otherwise, on the rents received from the Project or the rents reserved herein or any part thereof, then such substitute or additional taxes, assessments, levies, impositions or charges, to the extent so levied, assessed or imposed with respect to the Project, shall be deemed to be included within Operating Expenses.Consultation, accounting and legal fees and other fees and costs resulting from any challenge of tax assessments as reasonably allocated by Landlord also shall be included in Operating Expenses.Tenant hereby waives any and all rights under Legal Requirements to an administrative or judicial review of any determination of the appraised value of the Project, including without limitation, any rights available under the Texas Tax Code (as amended).It is agreed that Tenant will be responsible for ad valorem taxes on its personal property and on the value of the leasehold improvements in the Leased Premises to the extent that the same exceed Building Standard Improvements (defined in Exhibit C-2) (and if the taxing authorities do not separately assess Tenant's leasehold improvements, Landlord may make a reasonable allocation of the ad valorem taxes allocated to the Project to give effect to this sentence).All taxes, assessments and governmental charges shall be included in Operating Expenses in the calendar year in which such taxes, assessments or governmental charges are levied, assessed or imposed without regard to when such taxes, assessments or governmental charges are payable; provided, however, in the case of special taxes and assessments which may be payable in installments, only the amount of each installment accruing during a calendar year shall be included in the Operating Expenses for such year. (x)Amortization of the cost, together with reasonable financing charges, of furnishing and installing capital investment items which (a) are primarily for the purpose of (i) reducing Operating Expenses or avoiding increases in Operating Expenses in Landlord's good faith estimate, but only to the extent of the actual savings achieved thereby, as reasonably estimated by Landlord in good faith, or (ii) promoting safety, or (b) may be required by Legal Requirements (except for the ADA [defined in Section 5.7] and other accessibility laws) that are enacted after the date of this Lease or that are due to legal interpretations that take effect after the date of this Lease (Landlord and Tenant acknowledging that Operating Expenses, including the Basic Cost Component, will include costs incurred by Landlord as part of its ongoing program to cause the Building to comply with applicable accessibility laws).All such costs shall be amortized over the shorter of the useful life of the capital investment items or the useful life of such reduction in savings with the useful life and amortization schedule being determined in accordance with generally accepted accounting principles (in no event to extend beyond the remaining useful life of the Project). (xi)Costs of licenses, permits and inspection fees related to the Project. (xii)Cost of an office in the Building maintained for management of the Project. 10 Anything in the foregoing provisions hereof to the contrary notwithstanding, Operating Expenses shall not include the following: (a)Leasing commissions, attorneys' fees, costs, disbursements and other expenses incurred in connection with negotiations for leases with tenants, other occupants, or prospective tenants or other occupants of the Project, or similar costs incurred in connection with disputes with tenants, other occupants, or prospective tenants or other occupants of the Project. (b)Non-cash items, such as deductions for depreciation or obsolescence of the Project and the Project equipment, or interest on capital invested (except as provided in clause (x) above). (c)Payments of principal and interest or other finance charges made on any debt (except as provided in clause (x) above), and rental payments made under any ground or underlying lease or leases, except to the extent that a portion of such payments is expressly for ad valorem/real estate taxes or insurance premiums on the Project. (d)Costs incurred by Landlord in the sale, financing, refinancing, mortgaging, selling or change of ownership of the Project, including brokerage commissions, attorneys' and accountants' fees, closing costs, title insurance premiums, transfer taxes and interest charges. (e)Costs which are to be capitalized in accordance with generally accepted accounting principles not included under Section 3.2(c)(i) through (xii). (f)Costs and expenses attributable to the initial construction of the Project. (g)Any penalty charges incurred by Landlord due to Landlord's late payment of taxes, utility bills or other amounts included in Operating Expenses except to the extent Landlord was contesting the payment of any such item in good faith. (h)Allowances and other costs and expenses incurred in fixturing, furnishing, renovating or otherwise improving, decorating or redecorating space for tenants or prospective tenants of the Building, or vacant leasable space in the Building (including permit, license and inspection costs but excluding normal maintenance, repair and replacement costs). (i)Cost of any political or charitable donations or contributions. (j)Any bad debt loss, rent loss or reserves for bad debts. 11 (k)Costs incurred by Landlord in the sale, financing, refinancing, mortgaging, selling or change of ownership of the Project, including brokerage commissions, attorneys' and accountants' fees, closing costs, title insurance premiums, transfer taxes and interest charges. (l)Landlord's general corporate overhead relating solely to the internal organization and function of Landlord as a business entity (i.e., trustee's fees and partnership organizational expenses) (as opposed to the maintenance, ownership and operation of the Project). (m)Leasing commissions, attorneys' fees, costs, disbursements and other expenses incurred in connection with negotiations for leases with tenants, other occupants, or prospective tenants or other occupants of the Project, or similar costs incurred in connection with disputes with tenants, other occupants, or prospective tenants or other occupants of the Project. (n)All amounts which would otherwise be included in Operating Expenses which are paid to any affiliate of Landlord to the extent the costs of such services exceed the amount which would have been paid in the absence of such relationship for similar services of comparable level, quality and frequency rendered by persons of similar skill, competence and experience (but Operating Expenses shall include any such amounts specifically provided for or permitted in this Lease [including without limitation, the sums permitted pursuant to subsections (i) and (iv) above] for which the provisions of this Lease shall control). (d)If an Annual Reconciliation Payment is due by Tenant to Landlord with respect to the immediately preceding calendar year pursuant to Section 3.2(b)(ii) above, Tenant, at its sole cost and expense, shall have the right (to be exercised by giving notice to Landlord within sixty (60) days after receipt of the statement of Basic Costs for such previous calendar year) to audit and/or inspect Landlord's books and records pertaining only to items affecting Basic Costs for such preceding calendar year; provided that such audit and/or inspection must be commenced and concluded by December 31 of the year following the year to which any such disputed item relates; and provided further that such audit and/or inspection does not unreasonably interfere with the conduct of Landlord's business.Notwithstanding the foregoing, if Tenant elects to audit and/or inspect Landlord's books and records to the extent permitted above, Landlord, in its sole discretion, may elect to furnish Tenant a copy of an audit prepared by an independent certified public accountant in lieu of Tenant performing the aforementioned audit and/or review. (e)Notwithstanding any other provision herein to the contrary, it is agreed that in the event the Net Rentable Area of space leased or held for lease in the Building is not fully occupied or provided fully with Building Standard Services during any partial year or any full calendar year, Basic Costs which vary with occupancy shall be computed for such year as though the Net Rentable Area of space leased or held for lease in the Building had been fully occupied and provided with Building Standard Services. 12 (f)Notwithstanding anything herein to the contrary, all income received by Landlord on account of the operations of the Parking Garage shall be applied to offset the costs of operating the Parking Garage which are included in Operating Expenses. 3.3SECURITY DEPOSIT.Tenant hereby agrees to pay to Landlord on the Effective Date, in cash or by certified check, a sum equal to the Base Rental payment for the eighth (8th) Lease Month (the "Eighth Month's Rent") equal in amount to $64,477.50 (the "Security Deposit").Tenant hereby grants to Landlord a security interest in the Security Deposit.Upon the occurrence of an Event of Default, Landlord, from time to time, without prejudice to any other remedy, may use the Security Deposit to the extent necessary to make good any arrears of Base Rental, Base Rental Adjustment, Parking Rental or to pay any other sums owed to Landlord, including any sums described in Section 6.8 or to pay the cost of any damage, injury, expense, or liability caused by any default by Tenant under this Lease.Landlord shall have, and Landlord expressly retains and preserves, all rights of setoff and recoupment and any and all similar remedies available under applicable laws or in equity.To the extent an Event of Default has not occurred under this Lease, that portion of the Security Deposit equal to the Eighth Month's Rent (to the extent such portion of the Security Deposit has not otherwise been applied by Landlord pursuant to this Section 3.3) shall be applied by Landlord to Base Rental due by Tenant on the first day of the eighth (8th) Lease Month.If an Event of Default has not occurred, any remaining balance of the Security Deposit held by Landlord pursuant to this Section 3.3 shall be returned by Landlord to Tenant within a reasonable period of time after the termination or expiration of this Lease.The Security Deposit shall not be considered an advance payment of rental or a measure of Landlord's damages in case of a default by Tenant.Tenant shall not be entitled to receive and shall not receive any interest on the Security Deposit, and Landlord may commingle the same with other monies of Landlord.In the event Landlord applies the Security Deposit or any portion thereof to the payment of any sum described above and this Lease is not terminated, Tenant immediately shall deposit with Landlord an amount of money equal to the amount so applied and such amount shall be deemed to be part of the Security Deposit. IV. 4.1SERVICES TO BE FURNISHED BY LANDLORD. (a)Landlord shall furnish Tenant during Tenant's occupancy of the Leased Premises the following Buildingstandard services (the "Building Standard Services") so long as an Event of Default has not occurred: (i)Subject to Legal Requirements, common use rest rooms with hot and cold domestic water at locations provided for general use of other tenants in the Building. (ii)Central heat and air conditioning in season, subject to curtailment as required by Legal Requirements.Landlord shall furnish such service to Tenant between the hours (the "Building Operating Hours") of 7:00 A.M. and 6:00 P.M., Monday through Friday, and 7:00 A.M. and 1:00 P.M., Saturday, excluding the following holidays (or the day observed in lieu thereof by the government of the United States):New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and such other holidays as may be designated by prior written notice by Landlord (collectively, the "Holidays"). 13 Upon request of Tenant made in accordance with the Project Rules (defined in Section 5.7), Landlord will furnish air conditioning, ventilating and heating at times other than Building Operating Hours, in which event Tenant shall pay Landlord the then current charges incurred by Landlord to provide such services.As of the Effective Date, the after hour HVAC charge is $35.00 per hour per floor; however such charge is subject to increase by Landlord based upon actual increases in costs that Landlord may incur. (iii)Routine maintenance and electric lighting service for all Common Areas on floors on which the Leased Premises are located not leased entirely by Tenant, General Common Areas and Service Areas of the Building. (iv)Janitorial service on a five (5) day per week basis (excluding the Holidays); provided, however, if Tenant's leasehold improvements (including floor coverings) are other than Building Standard Improvements, include a lunchroom, coffee bar or other similar facility for its employees or otherwise require special or additional cleaning in excess of the Building Standard Services, Tenant shall pay the actual additional cleaning cost, if any, incurred by Landlord as the result thereof plus a charge equal to five percent (5%) of such additional costs for administrative cost recovery. (v)Sufficient electrical capacity transformed to a panel box located in the core of each floor of the Leased Premises for (A) machines of low electrical consumption at standard voltage (120 volts, single-phase) to the extent that the total consumption of said machines of low electrical consumption does not exceed three and twenty-five hundredths (3.25) watts per square foot of Rentable Area, and (B) lighting and equipment at high voltage (277 volts, single-phase) to the extent that the consumption of said lighting and equipment does not exceed two (2) watts per square foot of Usable Area (each such rated electrical design load to be hereinafter referred to as the "Building Standard Rated Electrical Design Load"). Should Tenant's non-linear electrical load (created by equipment such as personal computers, television sets, laser printers, copiers or other electronic devices connected to the power system) result in harmonic distortion conditions which cause any adverse effects in the Project, including but not limited to, deration of any transformer, distribution stepdown transformer failures, overheating or melting of neutral conductors, or malfunctioning of various electronic components, Tenant acknowledges that Tenant, at Tenant's sole cost, shall be obligated to eliminate such harmonic distortion conditions and to repair any damage which results from such harmonic distortion within thirty (30) days of Landlord's request.If Tenant fails to eliminate such harmonic distortion and repair such damage caused thereby within such thirty (30) day period, Landlord, at its option, may make such corrections deemed necessary by Landlord to eliminate such harmonic distortion and make such repairs, and Tenant shall pay to Landlord on demand Landlord's cost thereof plus a charge equal to ten percent (10%) of such costs for administrative cost recovery. 14 Tenant shall cause Tenant's electrical system serving any equipment producing non-linear electrical loads to be designed to accommodate such non-linear electrical loads, including but not limited to, over-sizing neutral conductors, derating transformers and/or providing power line filters.The Tenant Working Drawings (defined in Exhibit C-1) shall include a calculation of Tenant's fully connected design load with and without demand factors and shall indicate the number of watts of un-metered and sub-metered loads. If Tenant's electrical equipment and lighting require electrical circuits, transformers or other additional equipment in excess of Tenant's pro rata share of the Building's electrical or HVAC systems (which additional equipment shall be hereinafter referred to as the "Additional Electrical Equipment"), Tenant may (at Tenant's cost, including the cost to design, install, maintain and replace the Additional Electrical Equipment [including the meters]) install the same, provided such installation is compatible with existing Building systems, will not compromise Landlord's ability to provide services to Tenant or other tenants of the Building and will not be burdensome to the Project or to Landlord, in Landlord's opinion, and Tenant shall pay all operating costs related to that requirement (including, without limitation, the cost of electricity, water or other services consumed through, or in connection with, the Additional Electrical Equipment). The method of design and installation of any Additional Electrical Equipment (including any related meter) required by Tenant shall be subject to the prior written approval of Landlord and shall be performed by Landlord at Tenant's sole cost (including a charge equal to five percent (5%) of such cost for the review and installation of such Additional Electrical Equipment for administrative cost recovery). Tenant shall pay to Landlord the cost of electricity consumed in excess of the Building Standard Rated Electrical Design Load as determined by meter, or if not metered, as otherwise reasonably estimated by Landlord, plus any actual accounting expenses incurred by Landlord in connection with the metering thereof.Landlord may cause the entire Leased Premises to be separately metered (at Tenant's expense, including, without limitation, the cost of installing, maintaining, repairing and replacing such meters to the extent necessary), in which event Tenant shall pay the actual cost of electricity consumed by Tenant. If the Leased Premises are separately metered, Tenant shall pay the actual cost of electricity consumed by Tenant and the Basic Cost Component set forth in Section 3.2(b)(i) of this Lease shall be reduced by an amount equal to Tenant's pro rata share on a Net Rentable Areas basis of the cost of providing Building Standard electrical service to all areas of the Project leased or held for lease for office or retail purposes (but not to Common Areas, General Common Areas or Service Areas in the Project) and, consequently, the Base Rental Rate set forth in Section 3.2(a) of this Lease shall also be reduced by an amount equal to Tenant's pro rata share of such costs on a Net Rentable Area basis. (vi)All Building Standard (defined in Exhibit C-1) fluorescent bulb replacement in all areas of the Project and all incandescent bulb replacement in the Common Areas on floors on which the Leased Premises are located not leased entirely by Tenant, General Common Areas and Service Areas. 15 (vii)Perimeter access control for the Project during hours other than Building Operating Hours; PROVIDED, HOWEVER, LANDLORD SHALL HAVE NO RESPONSIBILITY TO PREVENT, AND SHALL NOT BE LIABLE TO TENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS, VISITORS OR INVITEES FOR, LOSSES DUE TO THEFT OR BURGLARY, OR FOR DAMAGES OR INJURY TO PERSONS OR PROPERTY DONE BY PERSONS GAINING ACCESS TO THE LEASED PREMISES OR THE PROJECT, AND TENANT HEREBY RELEASES LANDLORD FROM ALL LIABILITY FOR SUCH LOSSES, DAMAGES OR INJURY, EVEN IF CAUSED BY LANDLORD'S NEGLIGENCE.Tenant shall cooperate fully in Landlord's efforts to maintain access control in the Building and shall follow all regulations promulgated by Landlord with respect thereto. (viii)Non-exclusive multiple cab passenger elevator service to the Leased Premises during Building Operating Hours, with passenger elevator service to the Leased Premises by at least one (1) cab twenty-four (24) hours per day, and non-exclusive freight elevator service to the Leased Premises during Building Operating Hours with such freight elevator service available at other times upon reasonable prior notice (however, all of the foregoing shall be subject to temporary cessation for ordinary repair and maintenance and during times when life safety systems override normal Building operating systems). In the event Tenant desires Landlord to provide any of the aforementioned services (including heating and air-conditioning) in amounts in excess of Building Standard Services or in addition to the Building Operating Hours, and provided such services are compatible with existing Building systems, will not compromise Landlord's ability to provide services to Tenant or other tenants of the Building and are not burdensome to the Project or to Landlord, in Landlord's opinion, and so long as an Event of Default is not in existence, Landlord may elect (but is not required) to provide such excess or additional services and Tenant shall pay Landlord as additional rent hereunder the cost of providing such excess or additional services, including without limitation, design, metering, installation and operating costs plus a charge equal to five percent (5%) of such costs for administrative cost recovery. (b)To the extent the services described in Section 4.1(a) require electricity, water, gas, steam or other utility services supplied by public utilities, Landlord's covenants hereunder shall impose on Landlord only the obligation to use its good faith, reasonable efforts to cause the applicable public utilities to furnish the same.Landlord shall not be responsible for, and shall have no liability with respect to, the quality or condition of any services provided by such public utilities. (c)If any of the services described in Section 4.1(a) or any of the machinery or equipment in the Project should cease to function properly or in accordance with the requirements therefor described in Section 4.1(a), break down or be intentionally turned off for testing or maintenance purposes (provided such services shall not be intentionally turned off for testing or maintenance purposes except in the case of any situation Landlord reasonably determines to be an emergency without reasonable prior notice to Tenant, and, in the case of electricity, such electricity shall not be intentionally turned off without seventy-two (72) hours prior notice), Tenant shall have no claim for abatement or reduction of Rent or damages, nor shall Tenant be relieved of its obligations under this Lease, nor shall such condition be construed as an eviction of Tenant; provided, however, if: 16 (i)there occurs an interruption in the HVAC, electricity, water or elevator services (the "Essential Services") to the Building or Leased Premises not caused by Tenant (collectively, an "Interruption"); (ii)such Interruption renders more than one thousand (1,000) square feet of Net Rentable Area in the Leased Premises Untenantable (defined below); and (iii)such Interruption continues to render more than one thousand (1,000) square feet of Net Rentable Area in the Leased Premises Untenantable for three (3) consecutive days, then, the Rent (including charges for a pro rata portion of the Parking Permits applicable to Tenant but only to the extent Tenant does not use such Parking Permits) shall abate as to that portion of the Leased Premises that is rendered Untenantable.The abatement shall commence upon the expiration of the third (3rd) day and continue for so long as the Interruption exists; provided, however, if the Interruption renders more than fifty percent (50%) of the Leased Premises Untenantable for one hundred twenty (120) consecutive days, Tenant shall have the right thereafter to terminate this Lease during the period such Interruption shall continue to exist, in which event Tenant will be relieved of all obligations arising after such date hereunder. In addition, if all or any portion of the Leased Premises is rendered Untenantable by reason of Landlord's entry into or occupation of the Leased Premises for the purpose of making repairs required of Landlord under this Lease, and such Untenantability continues after the delivery of written notice to Landlord, then from and after the delivery of such written notice until the cause of such Untenantability is eliminated, (i) Rent (other than Parking Rental) with respect to that portion of the Leased Premises rendered Untenantable shall abate and (ii) Parking Rental shall abate for a pro rata portion of the Parking Permits then leased by Tenant (such pro rata portion to be equal to the ratio of (A) the Net Rentable Area of the Leased Premises rendered Untenantable, divided by (B) the total Net Rentable Area then leased by Tenant), but only to the extent Tenant does not use such Parking Permits. In consideration of the terms of this Section 4.1(c), Tenant waives all rights Tenant may have at law or in equity, including any rights Tenant may have arising from implied warranties of suitability, to abate Rent or terminate this Lease under circumstances other than as provided by this Section 4.1(c); and Landlord agrees to use diligent efforts to restore the services described in Section 4.1(a) and to promptly repair said equipment or machinery.In addition, if such Untenantability arises from a casualty or condemnation, then Sections 6.1 and 6.5 shall apply instead of this Section 4.1(c). As used in this Lease, the term "Untenantable" shall mean the condition whereby Tenant is not reasonably able to use the Leased Premises or any portion thereof for the conduct of its business in accordance with customary practices of comparable tenants in buildings comparable to the Building. 17 4.2KEYS AND LOCKS.Landlord shall furnish Tenant with twenty (20) keys for each Building Standard corridor door serving the Leased Premises.In addition, should Tenant choose to install additional security access equipment for entry to the Leased Premises, Landlord shall program and provide to Tenant security cards (the "Security Cards") to permit Tenant and its employees access through any corridor door to the Leased Premises.Such security cards shall grant access to the Building, the Leased Premises and the Garage only in a manner consistent with, and to those individuals listed on, an access card request form to be supplied by Landlord to Tenant (the "Access Card Request Form").Tenant may limit the access of individual recipients of the Security Cards by requesting such on the Access Card Request Form. Additional keys or security cards (collectively, the "Access Equipment") shall be furnished by Landlord at Tenant's written request, at a charge by Landlord equal to Ten Dollars and no/100 ($10.00) for each key or card.All Access Equipment furnished to Tenant by Landlord shall remain the property of Landlord.Subject to the following sentence, no additional locks shall be allowed on any door of the Leased Premises and Tenant shall not make or permit to be made any duplicate Access Equipment, except those furnished by Landlord.Notwithstanding the foregoing, Tenant, at its sole cost and expense, shall have the right to change or replace any locks within the Leased Premises (and any corresponding keys) or place additional locks within the Leased Premises provided such locks conform to the Building key system and Landlord is provided keys therefor.Upon termination of this Lease, Tenant shall surrender to Landlord all Access Equipment to the Leased Premises, including, without limitation, the keys to any locks on doors entering or within the Leased Premises, and Tenant shall give to Landlord the combination(s) for all safes, safe cabinets and vault doors, if any, in the Leased Premises. 4.3WINDOW COVERINGS.Landlord shall provide and install Building Standard interior window coverings on all exterior windows in the Building as Building Standard Improvements.Tenant agrees to use the Building Standard window coverings on all exterior windows of the Building.Tenant shall not place or maintain any window coverings, blinds or drapes on any exterior window (other than those supplied by Landlord) without Landlord's prior written approval which Landlord shall have the right to grant or withhold in its absolute and sole discretion.Tenant acknowledges that breach of this covenant will directly and adversely affect the exterior appearance of the Project and the operation of the heating, ventilating and air conditioning systems. 4.4GRAPHICS.Landlord shall provide and install Tenant's name and suite numerals adjacent to the main entrance door to the Leased Premises.All such letters and numerals shall be in the Building Standard graphics.All graphics of Tenant visible in or from public corridors, elevator cabs or other public areas shall be Building Standard graphics and subject to Landlord's prior written approval in its sole and absolute discretion.Landlord also will be responsible for the initial installation of (1) Tenant's name and suite number in the Building directory located in the lobby on Floor 1 of the Building and (2) Tenant’s name (up to a maximum of two (2) individual names) and suite number in the building directory located in the sky lobby on Floor 9 of the Building.Landlord shall not be liable for any inconvenience or damage occurring as the result of any error or omission in any directory or graphics.In addition, for as long as an Event of Default has not occurred and is continuing, Tenant leases and occupies 18 at least a full floor in the Building (occupancy by a subtenant shall not constitute occupancy by Tenant), Tenant shall be permitted, at Tenant's sole cost and expense, to install its name on a sign on the south side of the Building, provided Landlord approves the size, design, location, configuration, and all other aspects of any such sign in its sole discretion.Tenant shall have no right to install any signage on the concrete apron of the Building or in any other location except as expressly set forth in this Lease.Landlord reserves the right from time to time during the Term to (i) grant exterior identification signs to other tenants of the Building or Project and (ii) reasonably alter the location of Tenant's signage including, without limitation, to another side of the Building.Upon the expiration or earlier termination of this Lease, or in the event the conditions of this Section 4.4 no longer are satisfied, Tenant, at its sole cost and expense, shall remove all such signage for which such conditions are no longer satisfied and make all necessary repairs to the Building so as to return the Building to its original condition.If Tenant fails to complete such removal within thirty (30) days after Landlord's request, Landlord then shall have the right to remove all such signage and restore the Building, in which case Tenant shall reimburse Landlord for all costs incurred plus an amount equal to ten percent (10%) of such costs for Landlord's administrative cost recovery.If any signage requires utilities, such as electrical lighting, Landlord must first approve the design, installation and use of such utilities in Landlord's sole discretion and Tenant shall pay, at its sole cost and expense, all costs and expenses associated with the design, installation and use of any such utilities.Tenant's rights under this Section 4.4 may only be assigned to a Permitted Assignee only for as long as the conditions of this Section continue to be satisfied.In addition, Tenant's rights under this Section 4.4 shall be subject to any exclusive or superior rights of any other tenants of the Building existing as of the date hereof.No other assignment or sublease of such rights shall be permitted hereunder. 4.5REPAIRS BY LANDLORD.Landlord shall be required only to make such improvements, repairs or replacements as may be required for normal maintenance of the Leased Premises, and such additional maintenance as may be necessary because of damage by persons other than Tenant, its agents, employees, invitees or visitors. The obligation of Landlord to maintain and repair the Leased Premises shall be limited to the Building Standard Improvements.Landlord shall not otherwise be obligated to make improvements to, or repairs of, the Leased Premises.All leasehold improvements other than the Building Standard Improvements will be maintained by Tenant or, at Tenant's request, by Landlord at Tenant's expense which shall be an amount equal to Landlord's actual cost plus an additional charge of five percent (5%) of such cost for administrative cost recovery. 4.6PEACEFUL ENJOYMENT.Tenant shall, and may peacefully have, hold and enjoy the Leased Premises, subject to the other terms hereof, provided that Tenant pays the Rent herein recited and performs all of Tenant's covenants and agreements herein contained.It is understood and agreed that this covenant and any and all other covenants of Landlord contained in this Lease shall be binding upon Landlord and its successors only with respect to breaches occurring during its and their respective ownerships of Landlord's interest hereunder. 4.7NO WARRANTIES.LANDLORD'S DUTIES AND WARRANTIES ARE LIMITED TO THOSE EXPRESSLY STATED IN THIS LEASE AND SHALL NOT INCLUDE ANY IMPLIED DUTIES OR IMPLIED WARRANTIES, NOW OR IN THE FUTURE.NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE BY 19 LANDLORD OTHER THAN THOSE CONTAINED IN THIS LEASE.OTHER THAN THOSE WARRANTIES EXPRESSLY STATED IN THIS LEASE, IF ANY, TENANT HEREBY WAIVES ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PREMISES WHICH MAY EXIST BY OPERATION OF LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF HABITABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 4.8FORCE MAJEURE.Landlord and Tenant shall be excused for the period of any delay and shall not be deemed in default with respect to the performance of any of the terms, covenants and conditions of this Lease when prevented from so doing by a cause or causes beyond Landlord's or Tenant's control, respectively, which shall include without limitation, all labor disputes, governmental regulations or controls, fire or other casualty, inability to obtain any materials or services, or acts of God; provided, however, in no event shall the foregoing excuse Tenant from, or delay the due date of, any payment obligations under this Lease unless otherwise expressly provided in this Lease. 4.9COMMUNICATIONS EQUIPMENT. (a)Tenant, at Tenant's sole cost and expense, shall have the non-exclusive right to install no more than two (2) satellite communication disheseach not to exceed three (3) feet in diameter (the "Communications Equipment") in a location on the roof of the Building, the Adjacent Garage, or other areas in the Project designated by Landlord in its sole discretion, so long as the location does not materially and adversely affect the intended operation of the Communications Equipment; provided, however, all Communications Equipment must be utilized by Tenant in the conduct of its business.Additionally, the rights granted to Tenant pursuant to this Section 4.10 shall not be assignable by Tenant, except that the rights under this Section4.10 shall be assignable to a Permitted Affiliate (as defined in Section 5.4(a) below) to whom Company assigns its entire interest under this Lease in accordance with the provisions of said Section5.4(a). (b)Landlord reserves the right to require Tenant from time to time to relocate any of the Communications Equipment to a new location or locations in the Project designated by Landlord (each a "New Site") by furnishing at least ninety (90) days prior written notice (unless such relocation is required by Legal Requirements, in which event such notice may be thirty (30) days), provided that any New Site does not materially and adversely affect the intended operation of the Communications Equipment.If Landlord requires Tenant to relocate any of the Communications Equipment to a New Site pursuant to the provisions of this Section 4.10, then in such event (but only in such event) Landlord shall reimburse Tenant for the reasonable actual costs incurred by Tenant to physically move Tenant's Communications Equipment from the previous location to the New Site (unless such relocation is required by Legal Requirements, in which event the costs of such relocation shall be borne by Tenant) within thirty (30) days of receipt of an invoice and supporting documentation therefor. (c)Any costs incurred by Landlord associated with Tenant's installation, operation, utilization, replacement, maintenance and/or removal of the Communications Equipment shall be at Tenant's expense (other than costs which result from any relocation of the Communications Equipment required by Landlord).The Communications Equipment must be 20 (i)designed, installed and operated in complete compliance with all Legal Requirements, and (ii)installed and operated so as not to adversely affect or impact structural, mechanical, electrical, elevator, or other systems of or serving the Building, Project or the Adjacent Garage or customary telephone service for the Building, Project or the Adjacent Garage and so as not to cause injury to persons or property. (d)Tenant shall be permitted to undertake the installation of its Communications Equipment, subject to the provisions of Section5.5 of the Lease (including without limitation Landlord's approval of the qualifications of Tenant’s contractors, which approval shall not be unreasonably withheld).Any such work conducted in connection with the installation of the Communications Equipment must be done in accordance with Section5.5 and the Project Rules or any other reasonable regulations promulgated by Landlord pertaining toconstruction in or on the Building or the Adjacent Garage by all third party contractors of the same or similar trades. (e)Subject to the Project Rules and other reasonable rules relating to Building security and safety that may be promulgated by Landlord pertaining to access by tenants to the roof of the Building and Adjacent Garage and provided Tenant does not unreasonably disturb any other tenants of the Building and Adjacent Garage, Tenant and Tenant's contractors shall have reasonable access to the Communications Equipment for purposes of operating, servicing, repairing or otherwise maintaining said equipment. (f)TENANT HEREBY INDEMNIFIES AND HOLDS LANDLORD HARMLESS FROM ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES AND COSTS OF SUIT), LOSSES, DAMAGES OR LIABILITIES ARISING OUT OF THE DESIGN, INSTALLATION, OPERATION, MAINTENANCE, USE, AND REMOVAL BY TENANT OF THE COMMUNICATIONS EQUIPMENT AND THE ADDITIONAL EQUIPMENT, EXCEPT TO THE EXTENT CAUSED BY LANDLORD'S NEGLIGENCE. (g)Nothing contained in this Section 4.10 shall be deemed to prohibit or restrict any other individual or entity, including without limitation Landlord or any other tenant of the Building or Project, from installing communications equipment in the Project or to use the roof of the Building or the Adjacent Garage for any other purpose. (h)Tenant agrees to reimburse Landlord for all reasonable, out-of-pocket costs and expenses incurred by Landlord pursuant to this Section 4.10 within thirty (30) days after receipt by Tenant of an invoice therefor from Landlord. (i)Tenant agrees that the installation, operation and maintenance of the Communications Equipment at all times, and at Tenant's expense, shall comply with such technical standards (including, without limitation, technical standards relating to frequency compatibility, radio interference protection, antenna type and location, and physical installation) attached hereto as ExhibitH (the "Technical Standards").Landlord shall have the right to change the Technical Standards from time to time without the consent of Tenant if any such change is determined by Landlord as necessary (a) to comply with Legal Requirements, or (b) for the safety or care of all or any portion of the Project, the Adjacent Garage, or any portion 21 thereof.If any new Technical Standards established by Landlord shall require that Tenant modify or revise the then existing installation, operation or maintenance of the Communications Equipment, Tenant shall make such modifications or revisions within a reasonable time thereafter.Additionally, the access to, and installation, maintenance and operation of, the Communications Equipment must at all times be in strict compliance with all Legal Requirements and with the Project Rules. (j)If, in the reasonable judgment of Landlord, any electrical, electromagnetic, radio frequency or other interference shall result from the operation of the Communications Equipment, Tenant agrees to shut down Tenant's equipment upon ten (10) days prior notice to Tenant; provided, however if an emergency situation exists which could result in injury to persons or material damage to property, as determined by Landlord in its reasonable discretion, Landlord, after verbally notifying Tenant or its representatives, may shut down Tenant's equipment immediately; provided, further, however, Landlord and Tenant shall work together ingood faith to resolve any such interference and, to the extent feasible, locate an alternative site for such interfering Communications Equipment (provided that any relocation shall be at Tenant's sole cost and expense).Tenant shall indemnify and hold harmless Landlord from all expenses, costs, damages, loss, claims or other liabilities arising out of said shutdown.Tenant agrees to cease operations (except for intermittent testing on a schedule approved by Landlord) until the interference has been corrected to the satisfaction of Landlord.If such interference has not been corrected within thirty (30) days, Landlord, at its sole option, either may terminate Tenant's rights under this Section 4.10 forthwith, or may require that Tenant immediately remove the Communications Equipment causing such interference. (k)At Tenant's own cost and expense, and by use of a contractor or contractors approved in writing by Landlord, Tenant shall keep the Communications Equipment in a good condition and shall perform all repairs and improvements to the Communications Equipment required by Legal Requirements.If Tenant fails to commence any such repairs or improvements to the Communications Equipment within ten (10) days after written notice from Landlord, and thereafter diligently proceed with such repair until completion, Landlord, at its option, may make such repair or any replacement reasonably deemed necessary by Landlord, and Tenant shall pay to Landlord the actual cost thereof, plus a charge equal to fifteen percent (15%) for administrative cost recovery, within thirty (30) days after receipt of an invoice therefor.Landlord shall have no obligation to license, maintain, operate or safeguard the Communications Equipment. (l)Landlord hereby grants to Tenant the right to install (at Tenant's sole cost and expense) any additional equipment required to operate the Communications Equipment and to connect the Communications Equipment to Tenant's other machinery and equipment located in the Leased Premises (e.g., conduits and cables) in the shafts, ducts, chases and utility closets located in the core of the Building (subject to Landlord's review and approval of the amount and location of such equipment [which approval may be withheld in Landlord's reasonable discretion]) (the "Additional Equipment") which Additional Equipment shall be deemed a part of the Communications Equipment for all purposes of this Section 4.10; provided, however, (i) that the use of such space in the Building core by Tenant (except customary chases for cabling) cannot adversely affect the marketability of the remaining space on any floor of the Building as reasonably determined by Landlord, (ii) to the extent any such Additional Equipment occupies 22 space (other than space in customary chases for the Building Shell) that would have otherwise been net rentable area on a floor of the Building, such space shall be included within the Net Rentable Area of the Leased Premises and Tenant shall be obligated to pay (x) Base Rental as to such space at the market rate per square foot of Net Rentable Area for the office space or storage space, as applicable, on the applicable floor as reasonably agreed to by Landlord and Tenant and (y) to the extent such space is not located in the core of the Building, Base Rental Adjustment, and (iii) Tenant shall be obligated to reimburse Landlord for all reasonable costs incurred by Landlord associated with Landlord's review of the plans for the Additional Equipment and with Tenant's installation, operation, utilization, replacement, maintenance and removal of such Additional Equipment. (m)Tenant hereby agrees to pay throughout the Term for one dish other than the Direct TV dish $50.00 per linear foot diameter of such dish (the "Satellite Rent") as additional rental for the use of areas in the Project designated by Landlord for the location of the Communications Equipment.The Satellite Rent shall be due and payable,without offset, counterclaim, notice or demand, pursuant to the provisions of Section 3.1 hereof.No Satellite Rent shall be paid for the Direct TV dish. V. 5.1PAYMENTS BY TENANT.Tenant shall pay all Rent at the times and in the manner herein provided.Any failure by Tenant to pay Rent shall give rise to the rights and remedies provided in Section 6.8. 5.2DAMAGE TO PROJECT.Subject to the provisions of Section 6.14, at Tenant's own cost and expense, and by use of a contractor or contractors approved in writing by Landlord, Tenant shall repair or replace in accordance with all Legal Requirements any damage or injury done to the Leased Premises or the Project, or any portion thereof, caused by Tenant or Tenant's agents, employees, invitees or visitors, which repairs or replacements must be made to the same or as good a condition as existed prior to such injury or damage; provided, however, Landlord, at its option, may make such repairs or replacements, and Tenant shall repay Landlord on demand the actual cost thereof (plus a charge equal to five percent (5%) of such costs for administrative cost recovery). 5.3CARE OF THE LEASED PREMISES.Subject to the provisions of Section 4.5, at Tenant's own cost and expense, and by use of a contractor or contractors approved in writing by Landlord, Tenant shall keep the Leased Premises and all leasehold improvements in a good and presentable condition, at least similar to the condition as of the Rent Commencement Date, normal wear and tear excepted, and shall perform all repairs and improvements required by any Legal Requirement.If Tenant fails to commence any such repairs to the Leased Premises and the leasehold improvements within ten (10) days after written notice from Landlord, and thereafter diligently proceed with such repair until completion, Landlord, at its option, may make such repair or any replacement deemed necessary by Landlord, and Tenant shall pay to Landlord within ten (10) days after demand Landlord's cost thereof plus a charge equal to ten percent (10%) of such costs for administrative cost recovery.Tenant shall not commit or allow its agents, employees or contractors to commit any waste or damage on any portion of the Leased Premises or Project.Upon the expiration or any earlier termination of this 23 Lease, Tenant shall deliver up said Leased Premises to Landlord in as good a condition as such premises existed on the date of initial occupancy of the Leased Premises, ordinary wear and tear, damage by fire or other casualty and repairs for which Landlord is responsible excepted.Upon the expiration or termination of this Lease, Landlord shall have the right to re-enter and resume possession immediately of the Leased Premises and Tenant's leasehold improvements. 5.4ASSIGNMENT AND SUBLETTING. (a)Except as provided in the immediately following paragraph or in Section 5.4(b), Tenant shall not, without Landlord's prior written consent (which may be withheld in Landlord's absolute discretion), (i) assign, convey, mortgage, pledge, encumber, or otherwise transfer (whether voluntarily, by operation of law, or otherwise) this Lease or any interest hereunder; (ii) allow any lien to be placed upon Tenant's interest hereunder; (iii) sublet the Leased Premises or any part thereof; or (iv) permit the use or occupancy of the Leased Premises or any part thereof by any one other than Tenant or a Permitted Affiliate (defined below) of Tenant.Any attempt to consummate any of the foregoing without Landlord's consent shall be of no force or effect and shall be an Event of Default under this Lease.For purposes hereof, (A)the transfer of the ownership or voting rights in a controlling interest of the voting stock of Tenant (if Tenant is a corporation), (B) the transfer of a general partnership interest or the transfer of twenty-five percent (25%) of the limited partnership interests in Tenant (if Tenant is a partnership), (C) the transfer of a controlling interest or the transfer of twenty-five percent (25%) of the member interests in Tenant (if Tenant is a limited liability company), (D) the merger or consolidation of Tenant with or into any other corporation or entity, or (E) a sale or transfer of fifty percent (50%) or more of Tenant's assets, at any time throughout the Term shall be deemed to be an assignment of this Lease. Notwithstanding the provisions of the first sentence of this subsection (a), the consent of Landlord need not be obtained if the assignment or subletting is to one of the following Affiliates (defined below) of Permian Mud Service, Inc. ("Company"):(i) Champion Technologies, Inc. ("Champions"), (ii) Johnson & Lindley, Inc., (iii) Densimix, Inc., (iv) Corsicana Technologies, Inc., and (v) Dwight Vorpahl/Eastham, Meyer & Vorphal; so long as (1) the assignee or sublessee is engaged in a business customarily acceptable for a tenant in a first class high-rise office building in Houston, Texas, (2) any assignee shall assume all of the obligations of Company under this Lease, (3) at the time of such assignment or subletting, this Lease is in full force and effect and there is no Event of Default then continuing under this Lease on the part of Tenant, and (4) the assignee's or sublessee's proposed use of the Leased Premises is not in violation of this Lease (such Affiliate of Company complying with clauses (1), (2), (3) and (4), hereinafter a "Permitted Affiliate").At least ten (10) days prior to the effective date of any such assignment or sublease to a Permitted Affiliate, Tenant agrees to furnish Landlord with notice of such assignment or sublease and copies of the instruments effecting any such assignment or sublease and financial statements of such Permitted Affiliate.Additionally, within thirty (30) days after the effective date of any such assignment or sublease to a Permitted Affiliate, Tenant agrees to furnish Landlord with copies of the fully executed instruments effecting any such assignment or sublease and documentation establishing Tenant's satisfaction of the requirements set forth above applicable to any such sublease or assignment.Any such assignee of Tenant must assume and agree in writing to fully perform and observe all of the obligations and agreements of Tenant under this Lease and any such sublessee shall sublease 24 such portion of the Leased Premises subject to the provisions of this Lease.Except to the extent expressly provided below, no such assignment or subletting shall relieve Company, any other tenant, or any guarantor of this Lease of any covenants or obligations under this Lease or any such guaranty and Company, any other tenant, and any guarantors of this Lease shall remain fully liable hereunder and thereunder.Notwithstanding anything to the contrary set forth in this Lease, the rights granted to Company under this paragraph of subsection (a) as to assignments and subleases to Permitted Affiliates shall not be assignable by Company, shall inure only to the benefit of Company and shall not be enforceable by any assignee or sublessee of Company. As used herein, "Affiliate" shall mean any person or entity controlling, controlled by, or under common control with, another person or entity."Control" as used herein means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such controlled person or entity (the ownership, directly or indirectly, of at least fifty-one percent (51%) of the voting securities of, or possession of the right to vote, in the ordinary direction of its affairs, at least fifty-one percent (51%) of the voting interest in, any person or entity shall be presumed to constitute such control). (b)Notwithstanding the provisions of Section 5.4(a) above, Tenant shall be permitted to sublease the Leased Premises or assign its interest in this Lease after Tenant initially occupies the Leased Premises subject to the provisions of this Section 5.4(b).If Tenant should desire to assign this Lease or sublet the Leased Premises or any part thereof, Tenant shall give Landlord written notice (which shall specify the proposed economic terms and duration of the proposed sublease or assignment and shall contain information concerning the business, reputation and creditworthiness of the proposed sublessee or assignee as shall be sufficient to allow Landlord to form a commercially reasonable judgment with respect thereto) of Tenant's desire to sublease or assign at least thirty (30) days in advance of the date on which Tenant desires to make such sublease or assignment (the "Notice").Landlord then shall have fifteen (15) days following receipt of such Notice within which to notify Tenant in writing that Landlord elects, in its sole and absolute discretion, to (i) permit Tenant to assign this Lease or sublet such space subject to Landlord's approval of the assignee or sublessee, or (ii) terminate this Lease as to the space so affected as of the date so specified by Tenant (and as to option (ii) only Tenant will be relieved of all further obligations hereunder as to such terminated space).If Landlord should fail to notify Tenant in writing of such election within said fifteen (15) day period, Landlord shall be deemed to have elected option (i).If Landlord elects, or is deemed to have elected, option (i), Landlord shall not unreasonably withhold such consent to such sublessee or assignee if (1) any such sublessee or assignee is creditworthy as determined by Landlord and is of a character, kind and type customarily found in first-class office buildings in Houston, Texas, (2) such sublease or assignment does not violate any lease agreement with any other tenant or potential tenant with which Landlord has entered into a lease or a letter of intent (as applicable) in the Project, and (3) the use of the Leased Premises by such proposed assignee or sublessee is permitted under this Lease.Without limiting the foregoing, in no event shall the following be considered as suitable assignees or sublessees under this subsection (b):any governmental body, agency or bureau (of the United States, any state, county, municipality or any subdivision thereof); any foreign government or subdivision thereof; any health care professional or health care service organization; schools or similar organizations; employment agencies; radio, television or other communication stations; restaurants; and retailers offering retail services from the Leased Premises.If Landlord elects, or is deemed to have elected, option (i) and fails to 25 approve or disapprove any such sublessee or assignee within ten (10) days following Landlord's election or deemed election of option (i), such sublessee or assignee and the proposed sublease or assignment shall be deemed disapproved.If Landlord elects, or is deemed to have elected, option (i) and the proposed sublessee or assignee is approved by Landlord, the following shall apply to the sublease or assignment (and shall be conditions thereto): (1)Each sublessee or assignee shall fully observe all covenants of this Lease, including without limitation, the provisions of Section 2.2 of this Lease, and no consent by Landlord to an assignment or sublease shall be deemed in any manner to be a consent to (A) a use not permitted under Section 2.2, or (B) an assignment by Tenant of any rights which are otherwise not assignable pursuant to other provisions of this Lease; (2)At the time of any such assignment or subletting, this Lease is in full force and effect and there is no breach under this Lease on the part of Tenant; (3)Any such assignment or subletting shall be subject to all the terms, covenants and conditions of this Lease and any assignee must assume in writing all the rights and obligations of the assignor hereunder; (4)If the aggregate rental, bonus or other consideration paid by the assignee or sublessee of any such space (and to the extent any rental is abated under the applicable sublease, such abated rental shall not be considered as paid by the sublessee) exceeds the sum of (A) the Base Rental as adjusted by the Base Rental Adjustment paid to Landlord for such space during the applicable period, plus (B) the reasonable out-of-pocket third party costs and expenses actually incurred by Tenant under or in connection with such sublease or assignment for (x) broker's commissions paid by Tenant with regard to the transfer, (y)reasonable legal fees with regard to the transfer, and (z) expenses of finishing out or renovation of the space involved (but specifically excluding any charges payable to partners, shareholders or employees of Tenant in connection with such sublease or assignment), then fifty percent (50%) of such excess shall be paid to Landlord within fifteen (15) days after receipt by Tenant together with all consideration received in connection with such assignment.With any payment made by Tenant to Landlord under this clause (4), Tenant shall furnish Landlord with an accounting prepared and certified to by Tenant of its determination of the sums owed to Landlord hereunder; (5)No assignment or subletting by Tenant shall relieve Tenant or any guarantor of this Lease of any obligations or covenants under this Lease or any such guaranty and Tenant and any guarantor of this Lease shall remain fully liable hereunder or thereunder (as applicable); and (6)A copy of the original sublease or assignment (and all amendments thereto) shall be delivered to Landlord within fifteen (15) days from the effective date thereof. 26 If the proposed sublessee or assignee is approved by Landlord and Tenant fails to enter into the sublease or assignment with the approved sublessee or assignee within one hundred eighty (180) days after the date Tenant submitted its proposal to Landlord, then Landlord's approval of the proposed sublease or assignment shall be deemed null and void and Tenant must comply again with all of the conditions of this Section 5.4. (c)If, in accordance with this Section 5.4, the Leased Premises or any part thereof is sublet or occupied by other than Tenant or this Lease is assigned, Landlord, during the continuance of a breach under this Lease on the part of Tenant, if any, may collect rent from the subtenant, assignee or occupant, and apply the net amount collected to Rent due by Tenant to Landlord under this Lease, and Tenant hereby authorizes and directs any such assignee or sublessee to make such payments of rent direct to Landlord upon receipt of notice from Landlord.Additionally, Landlord is authorized and empowered, on behalf of Tenant, to endorse the name of Tenant upon any check, draft, or other instrument payable to Tenant evidencing payment of rent, or any part thereof, and to receive and apply the proceeds therefrom in accordance with the terms of this Lease. No such subletting, assignment, occupancy, or collection shall be deemed (i) a waiver of any of Tenant's covenants contained in this Lease, (ii) a release of any guarantor of this Lease from further performance of its covenants under such guaranty, (iii) a release of Tenant from further performance by Tenant of its covenants under this Lease, or (iv) a waiver of any of Landlord's other rights hereunder. (d)Notwithstanding the giving by Landlord of its consent to any sublease or assignment with respect to the Leased Premises, no sublessee or assignee may exercise any renewal options, expansion options, rights of first offer or similar rights under this Lease except (x) in accordance with a separate written agreement entered into directly between such sublessee or assignee and Landlord, or (y) the expansion options and the renewal options may be exercised by any permitted assignee (but not a sublessee) of Tenant's entire interest under this Lease that is a Permitted Affiliate, provided in the event of clauses (x) or (y) Tenant continues to be liable for the performance of all obligations hereunder, as increased or otherwise affected by the exercise of such rights.Tenant may not exercise any renewal options, expansion options, rights of first offer or similar rights under this Lease if Tenant has assigned all of its interest in this Lease to other than a Permitted Affiliate. (e)Any attempted assignment or sublease by Tenant in violation of the terms and covenants hereof shall be void and shall be an Event of Default under this Lease.Any consent by Landlord to a particular assignment or sublease shall not constitute Landlord's consent to any other or subsequent assignment or sublease, and any proposed sublease or assignment by a sublessee of Tenant shall be subject to the provisions hereof as if it were a proposed sublease or assignment by Tenant. (f)In any subletting undertaken by Tenant, Tenant shall diligently seek to obtain not less than fair market rental value for the space so sublet.In any assignment of this Lease in whole or in part, Tenant shall seek to obtain from the assignee consideration reflecting a value of not less than fair market rental value for the space subject to such assignment.Notwithstanding anything to the contrary contained in this Section 5.4, Tenant shall not be permitted to sublease any portion of the Leased Premises or assign this Lease to (i) any person or entity that is actually a tenant of the Building at the time the Notice is furnished to Landlord (an "Actual Tenant"), or (ii) any Affiliate of an Actual Tenant if such Affiliate intends to use a significant portion of the Leased Premises subject to such assignment or sublease for purposes of 27 the conduct of the business then being conducted by the Actual Tenant in its leased premises or such Affiliate is entering into such assignment or sublease as a means to circumvent the provisions of clause (i) above, unless Landlord is unable to furnish the amount of space in the Building desired by the proposed assignee or sublessee at the time of the proposed effective date of the proposed sublease or assignment. (g)Any improvements, additions, or alterations to the Building or the Project that are required by Legal Requirements, or are reasonably deemed necessary or appropriate by Landlord, as a result of any subletting or assignment hereunder, shall be installed and provided without cost or expense to Landlord. (h)If, during the Term of this Lease, Company assigns this Lease in connection with the one-time sale or other disposition by Company of Company's ownership interests in Champions (and not with respect to any other Affiliate of Company or any other entity) to a third-party purchaser (an "Assignee") in accordance with Paragraph 5.4(a) above (the "Champions Assignment"), Landlord shall not unreasonably withhold its consent to a release of Company from any further liability under this Lease accruing after the effective date of the Champions Assignment provided (i) the Assignee shall have had a tangible and verifiable net worth equal to or greater than Company's net worth as of the date of this Lease for at least twelve (12) consecutive months immediately preceding the effective date of the Champions Assignment, and (ii) the terms and conditions of Section 5.4(i) are complied with if there is a partial assignment of this Lease to Champions. (i)Notwithstanding anything to the contrary provided herein, if, during the Term of this Lease, Company desires to partially assign this Lease as to a portion (and not all) of the Leased Premises (the "Partial Assignment"), Landlord shall not unreasonably withhold its consent to a release of Company from any further liability under this Lease accruing after the effective date of the Partial Assignment with respect to such portion of the Leased Premises, provided Company and Assignee comply with the following terms and conditions: (i)Assignee shall have had a tangible and verifiable net worth equal to or greater than
